﻿I wish to make a statement on behalf of the
Minister of Foreign Affairs of the Republic of Azerbaijan.
At the outset, allow me to congratulate Mr. Razali
Ismail on his election to the high post of President of the
General Assembly at its fifty-first session, which attests
to the recognition of Malaysia’s authority in the
international arena. I am confident that, under his able
guidance, the General Assembly will write another
exemplary chapter in the annals of United Nations history.
I also take this opportunity to extend our deep
gratitude to the President of the last, historic fiftieth
session of the General Assembly, Mr. Diogo Freitas do
Amaral, for the excellent manner in which he led the
work of the Assembly.
The Azerbaijani Republic attaches special
importance to the creation of a new world order, based
primarily on the strict observance by all States of the
fundamental principles of international law and on the
comprehensive system of international security. World
security must take into consideration the interests of all
sovereign States, irrespective of their size or population.
No single State should ensure its own security at the
expense of another.
In a transformed world in the late twentieth century,
the euphoria of post-bloc relations has begun to yield to
the sober realization that mankind is faced today with
acute problems of an increasingly global nature. The
proliferation of weapons of mass destruction, aggressive
separatism, international terrorism, drug trafficking and
environmental pollution are common problems that must
be resolved through joint efforts. In these conditions, the
consolidated action of Member States will permit a
quicker identification of the real mechanisms needed to
address these serious problems.
Azerbaijan welcomes the adoption of the
Comprehensive Nuclear-Test-Ban Treaty, recently opened
for signature. The objective achieved had been sought for
many decades. It is a major contribution to the non-
proliferation of nuclear weapons, in particular, and
disarmament in general.
10


Taking into account the historical experience of the
world community and striving to attain the highest human
values, the Government of Azerbaijan, in the person of
President Heydar Aliyev, having unified the nation, is
heading with determination along the path of democratic
reform, since only a climate of peace and national accord
based on respect for civic rights and human liberties can
ensure the overall development of the individual and society
and create conditions conducive to normal interaction with
the world at large and the country’s achievement of
democratic political, economic and humanitarian standards.
However, every aspect of life in my country has been
seriously affected by the aggression of the Republic of
Armenia. The occupation of about 20 per cent of the
territory of Azerbaijan and the seizure and plunder of towns
and villages, including tens of thousands of objects taken
from households, industry, agriculture, the infrastructure
and the social sector, continue to inflict enormous damage
on the Azerbaijani State. “Ethnic cleansing” has been
carried out in the occupied territories. The country faces an
extremely serious humanitarian situation. The number of
refugees and displaced persons has passed the one million
mark, a figure that is catastrophic for a country with a total
population of 7.5 million.
Still, we continue to consider peaceful negotiations
within the framework of the Organization for Security and
Cooperation in Europe (OSCE) Minsk process to be the
only way to settle the conflict. It was for that reason that
Azerbaijan, despite the continuing occupation of its lands
and the presence of enormous numbers of refugees and
displaced persons, consented to the ceasefire which has
lasted for more than two years.
The Republic of Armenia, endeavouring to consolidate
the gains from its past aggression, refuses to recognize
Azerbaijan’s sovereignty and territorial integrity and thereby
entirely discredits one of the fundamental principles of
international law as a basis for settlement. That refusal has
become a major obstacle to the achievement of peace.
I would like to reconfirm our clear compromise
position on the settlement, which envisages the assurance
of unconditional and immediate implementation of the
relevant Security Council resolutions and OSCE decisions
regarding the conflict. The package of our proposals to
speed up progress in the Minsk process towards the
achievement of a comprehensive settlement consists of
these elements: the withdrawal of Armenian forces from all
occupied territories of Azerbaijan, including the Shusha and
Lachin districts; the return of the Azerbaijani population to
their previous places of residence, including the Nagorny-
Karabakh region of Azerbaijan; ensuring equal security,
monitored by the OSCE forces, for the Armenian and
Azerbaijani populations who have suffered as a result of
the armed conflict; and guarantees that autonomy will be
granted to the entire population of the region constituting
Azerbaijan.
At their meeting on 22 April 1996 in Luxembourg,
held within the framework of the conclusion of bilateral
agreements on partnership and cooperation between
Azerbaijan, Georgia and Armenia and the European
Union, the Presidents of Azerbaijan and Armenia adopted
a joint communiqué expressing their agreement that the
resolution of the conflict will make a substantial
contribution to regional stability and security as well as to
the socio-economic development of the peoples of the
region.
In reflecting on the establishment of a security
system at the regional and pan-European levels, we would
like to emphasize that in our view the forthcoming OSCE
Summit in Lisbon constitutes a real opportunity for the
elaboration of basic principles for the settlement, not only
for the settlement, not only of the Armenian-Azerbaijani
conflict, but possibly also other conflicts in the OSCE
area. The relevant provisions of the Summit’s final
document, agreed at the highest level, could play a most
important role in the positive development of negotiations
both within the OSCE Minsk process and in all other
current mediatory efforts of the OSCE.
For several years since the end of the cold war
active discussions have been taking place in the world on
the transformation of international relations. These
discussions are held at different levels and touch upon
almost all aspects of life of the world community. The
United Nations, as the leading international organization,
is the main forum for gathering and testing a majority of
ideas related to a vision and understanding of processes
taking place in the world in recent years, and the
possibilities for their implementation in the name of
human progress.
In recent years these have been wide discussions on
an increase in the membership of the Security Council or,
in a broader context, on its reform in the light of the
substantial increase in the membership of the United
Nations and the major changes in international relations.
In this regard, it is important to take into account the
need to maintain and even strengthen the ability of the
11


Security Council to respond adequately to threats of
international peace and security.
Azerbaijan supports the candidatures of Germany and
Japan as potential permanent members of the Security
Council. At the same time, the question of equitable
representation of all regions among the permanent members
should not disappear from the agenda. In this context, it
should be noted that many other ideas and proposals have
been put forward, in particular by Italy and a number of
other States, which must be thoroughly studies.
Azerbaijan fully supports the efforts undertaken by the
international community in response to the alarming
increase in terrorist acts in recent years. We unequivocally
condemn, as criminal and unjustifiable, all acts, methods
and practices of terrorism, wherever and by whomever they
are committed, including those that jeopardize friendly
relations among States and peoples and threaten the
territorial integrity and security of States. Azerbaijan
supports the establishment of a specialized international
organization to combat terrorism.
Azerbaijan attaches crucial importance to the process
of integration into the global economic system, and
considers it one of the main requisites for the formation of
a multidimensional, dynamic market economy and an open
democratic society. For this purpose legislation has been
adopted to strengthen market economy principles, notably
through laws on private property, free enterprise, banking
activities, foreign investment protection, and so on.
Economic reform in Azerbaijan and the implementation of
economic projects are being carried out in active
collaboration with the Bretton Woods institutions. Concrete
measures have been worked out and are being implemented
to shape State economic policy for the transitional period.
They include the reform of the monetary and credit system
and the development of pricing and tax policies. A three-
year programme to privatize State enterprises has been
launched. To achieve this goal Azerbaijan actively
encourages foreign investment, and has embarked on a
consistent course of liberalization of foreign economic
activity, the gradual elimination of non-tariff restrictions,
and encouragement of national exports.
The Azerbaijan Republic agrees on the need for the
structural reform and financial normalization of the United
Nations. In this regard, I would like once again to draw the
General Assembly’s attention to the problem of the
assessment of fair contributions to the United Nations
budget that will reflect the real capacity of States to pay.
While we welcome the decision of principle to abolish the
system of limits, we nevertheless consider that the long-
windedness of this process is resulting in the deterioration
of the financial situation of the newly independent States,
including Azerbaijan, which is obliged, in order to clear
its debts to the United Nations budget, to cut down on the
already very meagre programmes of social support for the
population, particularly refugees and displaced persons.
The Government of Azerbaijan would also like to
draw particular attention to the need for fair
representation of the new independent States within the
staff of the United Nations. While we are aware of the
difficulties the Organization is now experiencing, we
cannot accept a situation in which Azerbaijan is still not
represented in the secretariats of the United Nations and
its specialized agencies.
The economic reforms carried out in Azerbaijan are
aimed largely at improving the social situation of the
population. However, the monthly income of a
considerable portion of the population is below the
subsistence level, given the persisting economic
difficulties in a country with an economy in transition,
which have been aggravated by the burden of providing
the necessary assistance to the refugees and displaced
persons.
In such a situation, great importance attaches to
special humanitarian and other forms of assistance from
the United Nations, its specialized agencies and donor
countries, including assistance for the rehabilitation and
reconstruction of a number of regions of Azerbaijan that
have suffered as a result of military action. While
expressing the deep gratitude of the people of Azerbaijan
for the assistance provided, we appeal to donor countries
not to reduce its scale.
I am confident that the United Nations will continue
to do its best to act as a catalyst in the achievement of
peaceful coexistence among States, and to reinforce the
notion of the interdependence of national aspirations and
the common welfare of humanity, thus creating conditions
conducive to the political stability and sustainable
economic development of States.
The potential exists to reinforce and strengthen the
work of the United Nations. We are increasingly
witnessing the expansion of the Organization’s sphere of
activity, when it goes beyond the bounds of the traditional
concept of maintenance of international peace and
security and tackles more diversified tasks. Activities such
as electoral assistance, the provision of special
1


humanitarian assistance, human rights monitoring,
assistance in nation-building and the creation of conditions
for the sustainable development of States have begun to be
associated around the world with the United Nations today.
In concluding, I should like to recall the well-known
maxim: “The best world is a world that belongs to all, and
it becomes possible only through the efforts of all.” So let
us unite our efforts for the sake of building such a world.











